﻿
Mr. President, events in Eastern and Central Europe that were gratifying to all of us occurred or were about to occur when the United States and the Soviet Union were meeting in your country. While congratulating you on being elected to your high office, I also wish to pay tribute to Malta, a non-aligned country that provided the background for one of the episodes that accompanied - and perhaps contributed to - the fundamental changes in present-day international relations.
I should also like to pay tribute to Joseph Garba of Nigeria, who presided with talent and authority over the forty-fourth session of the Assembly, during which, inter alia, we adopted by consensus a Declaration on Apartheid and its Destructive Consequences in Southern Africa; that Declaration played a part in creating the international climate which led to the release of that great fighter, Nelson Mandela. 
If the United Nations today is witnessing not a rebirth but a new birth, we also owe this to the tireless efforts, great patience and calm perseverance of the Secretary-General who, true to his mission and his responsibilities, has upheld against all odds the principles, purposes and objectives of the Charter. The independence of Namibia, which we welcomed here in April upon its admission to the Organisation, was one of his principal concerns.
Just as we hail unified Yemen and unified Germany, we also welcome among us with particular pleasure Liechtenstein, whose initiative gives further proof of the universality of the Organization's usefulness in these difficult and uncertain times.
Barely had we witnessed the final throes of the East-West confrontation when we found ourselves at a new turning-point in history. A combination of geopolitics, selfish considerations, half-truths, cunning tricks and flagrant bias have brought us to our present pass. Iraq has invaded Kuwait, and Burkina Faso, like the rest of the international community, condemns that flagrant violation of the Charter of the United Nations and of the sovereign rights of a Member State. Today the situation is at worst an intolerable attack on law and justice and at best a conflict between law and justice.
Nevertheless, the clear-sightedness and experience of peoples prevent them from being misled by concealed interests that by their nature are constant and unchanging. Principles that were ignored in similar situations in the past are now being cited for the sake of those interests. In the name of that clear-sightedness and experience, I should like to set forth Burkina Faso’s view of the problems that beset us and that make the struggle for justice and peace so loner and so arduous. 
The important political, economic and social changes that we have witnessed and participated in are occurring along a line and in a context that is gradually beginning to be seen for what it really is: a split papered over with the un-kept promises of some and the un-avowed purposes of others. By engaging in such fruitless exercises we are quite simply compromising the future of the world's children, even though last Sunday in this very Hall we solemnly recognized that "There can be no task nobler than giving every child a better future".
In whatever context we place them, the problems are numerous and the solutions few. A good climate makes a good harvest only if the seed is good. What kind of seed are we sowing?
In the Middle East the situation, under the impact of the events in the Gulf region, remains highly sensitive, the more so because we do not understand what difference there is between an annexation that took place two months ago and another that has now persisted and been developing in various unofficial but concrete forms for 22 years. The immigration of Soviet and Eastern European Jews to the occupied Arab territories is further inflaming an open wound. The intifadah continues to be a revolt against injustice and a call for justice to prevail.
The convening of an international conference on peace in the Middle East, bringing together all the parties concerned, is becoming an increasingly pressing imperative for those who seek a genuine and definitive solution to the problem.
Lebanon, which has long been the victim of a conflict that is overwhelming it, awaits the restoration of its State and the coming of national reconciliation. We hope that the efforts of the Tripartite Commission will be successful.
With regard to Afghanistan, my country remains concerned at the pernicious continuance of fratricidal combat. A comprehensive political settlement in accordance with the consensus resolutions adopted at the forty-third and forty-fourth sessions of the General Assembly should be supported in order to achieve the unity and harmony needed for the country's reconstruction and development.
In Korea the opening of preliminary discussions at Seoul foreshadows a better future for reunification. Burkina Faso is of the view that one way to encourage that process would be to avoid taking negative and partisan attitudes and thus to enable the long-divided Korean people to reunite.
With regard to Cambodia, we hope that the framework document of 28 August 1990 drawn up by the five permanent members of the Security Council will lead to an agreement among all the parties to the conflict and that peace will come back to stay.
Reaffirming Burkina Faso's support for the unity, sovereignty, territorial integrity and non-aligned status of Cyprus, we hope that the Secretary-General's mission of good offices will bear fruit.
My continent, Africa, is prey to acute conflicts, for which, we feel, the international community should, in one way or another, help to find a peaceful settlement. More specifically, with regard to Western Sahara, Burkina Faso continues to support the joint good offices of the current Chairman of the Organization of African Unity (OAU) and the Secretary-General of the United Nations. It expresses its satisfaction at the adoption of Security Council resolution 658 (1990) on 27 June 1990 and hopes that the organization of a true referendum on self-determination will bring lasting peace and stability to the region. 
With regard to Liberia, Burkina Faso reaffirms its firm support for an appropriate solution and stresses the urgent need for increased humanitarian assistance to the Liberian people. Burkina Faso supports the convening of a special summit meeting of the Economic Community of West African States to promote reconciliation and a peaceful and definitive resolution of that fratricidal conflict.
In Mozambique and Angola, we encourage the efforts being carried out to restore peace through dialogue.
In South Africa, apartheid remains, and although Nelson Mandela is out of prison he is not yet free. Burkina Faso, along with the international community, is waiting for the abolition pure and simple of apartheid and is waiting for Mr, De Klerk to take irreversible steps in that direction. The economic sanctions are still necessary, and the South African people must maintain the same vigilance in the face of attempts at division and the fomenting of internal strife.
Agreement, co-operation and now interaction between the two military super-Powers mark a break with the past and are producing an impact on all international relations, particularly through the reducing of hot-beds of tension, the consolidation of the disarmament process and the functioning of the Security Council as it was envisaged in 1945.
I have already said that a good climate does not make a good harvest unless there is good seed. What do we have on the economic side? It is clear that at the end of the twentieth century we are witnessing a unique phenomenon. We are privileged witnesses of an acceleration of history with a scope that is difficult to measure. The only certainty is that we are watching the scene being set in the theatre of the unknown that the twentieth century has always been for the authors of science fiction. 
The international community must set the scene, but it must take every precaution to ensure that there will not be a tragedy. In other words, the progress achieved by mankind in the political and technological areas throughout the twentieth century must not be compromised by economic distortions, which can lead only to a confrontation prejudicial to the welfare and the survival of the species.
There is an urgent need for North and South to learn to march together and in harmony so that neither enters the future a step behind. That was already, we need not recall, the main objective of the First United Nations Development Decade. Since then, and at the start of the Fourth Development Decade, disappointment has reached its peak among the poor; the poorest of the poor are filled with despair, while others take refuge in shameful selfishness.
It is intolerable that today, in this era of abundance and technological successes that defy the imagination, more than a billion human beings live in absolute poverty; that as many - 900 million adults and 100 million children - are illiterate; that 1.7 billion have no access to drinking water; that 800 million are hungry; that one child in three is malnourished; and that 14 million children die before the age of five.
What is even more unacceptable, because it shows the failure of North-South co-operation, is that the flow of resources from developed countries to developing countries, which was positive 10 years ago, has been reversed outrageously, falling from $42.6 billion in 1980 to minus $33 billion today.
The indebtedness of the developing countries in 1990 exceeds $1,300 billion, with debt servicing of $200 billion. In view of the drop in commodity prices that the developing countries have suffered in the past few years, the deterioration in the terms of trade is only becoming worse. Thus, Burkina Faso, a cotton-exporting country must today pay the equivalent of the value of 30 tons of its product to buy a tractor, as opposed to 10 tons in 1970. Because of this, any investment effort aimed at economic growth is dependent today on external assistance. We have seen that this assistance is an aberration in terms of flow of resources and is an unbearable burden in terms of dues and taxes. Moreover, it has become discriminatory and insufficient, not to say sparse.
The decade of the 1930s, a lost decade for the development of our countries, has also, paradoxically, been the decade during which the concept of the quality of life has become universal. Thus, rich countries have striven to implement social policies with the ultimate aim of securing the well-being of the human person. For their part, the poor countries, while ensuring the survival of their populations, now justly demand that development have a greater qualitative content.
Moreover, it seems that rich and poor have finally agreed to recognize the urgency of preserving and restoring our environment. It is to be hoped that this common heritage of mankind - endangered by the actions of the human race, and technological development principally - will be restored by the human race through the implementation of the latest techniques. The same applies to the survival of our planet and its civilisations. We must urgently orient research towards technologies that will reduce the emission of certain gases such as chlorofluorocarbons and carbon dioxide, responsible for the depletion of the ozone layer, the development of the greenhouse effect and acid rain, whose combined effects are irreversibly altering our environment.
The next United Nations Conference on the Environment, scheduled to be held in Rio de Janeiro, Brazil, in 1992, will be the occasion for re-establishing a truth which seems to have been forgotten, namely, that development is indispensable for the well-being of people but at the same time it has its own limits. That applies to the environment but also, and above all, to societies whose balance is frequently threatened by economic choices favouring development/growth to the detriment of the more harmonious development which encompasses all aspects of human life.
As I stressed at the forty-fourth session of the General Assembly, that is where our conception diverges from that of the rich countries when we speak about such important ideas as democracy and human rights. I repeat here that for us the defence of democracy and of human rights come via the promotion of a more just international economic order.
In this regard, we cannot pass over in silence our partners' failure to respect the goals set by common agreement here in the General Assembly and throughout the United Nations system for international economic co-operation for development. The poor results of both the eighteenth special session of the General Assembly, held from 23 March to 1 April 1990, and the second United Nations Conference on the Least Developed Countries, held in Paris from 3 to 14 September, are clearly signs of a lack of political will. However, we hardly need recall that our countries have agreed to huge sacrifices to restore our macro-economic balance and have adopted bold programmes to stimulate growth, despite structural disorders and the profound crisis affecting the world economy. As far as Burkina Faso is concerned, we made our own adjustments several years before we appealed to the international financial institutions. We now expect the Bretton Woods institutions and our traditional partners to give us the new resources that will provide the revivifying oxygen necessary for economic recovery and for social well-being, which are objectives of our second five-year development plan. The aim of the second plan is to consolidate the gains made in the priority sectors during the first plan, while stressing economic growth and human development.
On the domestic front still, since October 1977 Comrade President Blaise Compaore and the Popular Front have been working, within the framework of the People's Democratic Revolution, to create the fundamental and real conditions in which the people itself can take on the management and direction of their affairs. The first Congress of the Popular Front called for a constitutional process, and so in 1991, there will be major electoral events in the country, enabling it to go on putting in place the political institutions in keeping with its people's requirements for social and political democracy.
Our ambitions are neither out of the ordinary nor out of place. They stem from the will to survive and to integrate ourselves into the community of nations. Generally speaking, we take as our basic objectives those set by the United Nations itself. These relate inter alia, to food self-sufficiency, access to drinking water, primary health care, literacy and improving living conditions. To attain these objectives, which are the basis for all development, we are using our own territory and means; we are relying on the regional framework and South-South co-operation; and we welcome any contribution from outside our country and region consolidating the South-South co-operation effort and the North-South contract of solidarity.
In general terms, we are convinced that, for the pivotal decade of the 1990s, external assistance must be in large quantity and of good quality and must take account of the particularities of the recipients. We should therefore review the aid philosophy and try to solve the problem of poor countries, indebtedness in order to inject enough new resources into their economies for there to be growth and development. Unless adequate steps are taken, we fear that the impoverishment and marginalisation of whole Nations will in time become a serious threat to international peace and security.
In this respect, East-West detente, the socio-political upheavals in Eastern Europe and the integration of the whole Eastern European region into the rest of Europe, which we see beginning, are consolidating the North-South divide. The Governments represented here and they alone are responsible for seeing to it that this new division in the world does not contain within it the seed of future conflicts.
Wisdom would dictate that the dividends of peace following on detente should serve peace through massive investment in development. Reason dictates that the North - that is, yesterday's East and West - should join forces to support the South in its daily struggle for survival, growth, development and a better life. The twenty-first century will, if we so desire, be the century of the greatest good for the greatest number. And is that not also democracy?
